                               Case 1:21-mj-00436-GMH Document 5 Filed 05/27/21 Page 1 of 1
 AO 442 (Rev. 11/11) Arrest Warrant




                                                UNITED STATES DISTRICT COURT
                                                                                         for the

                                                                            District of Columbia

                        United States of America
                                       v.                                                  )       Case: 1:21-mj-00436
                                                                                           )       Assigned to: Judge Harvey, G. Michael
                        Sean Michael McHugh
                                                                                           )       Assign Date: 5/19/2021
                                                                                           )
                                                                                                   Description: COMPLAINT WI ARREST WARRANT
                                                                                           )
                                                                                           )
                                   Defendant


                                                                       ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                        to arrest and bring before a United States magistrate judge without unnecessary delay
(name (Jfperson to be arrested)                                                                Sean Michael McHu h
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment               o    Superseding Indictment                    o Information            o   Superseding Information            N Complaint
o     Probation Violation Petition                    o   Supervised Release Violation Petition                   o Violation    Notice       0 Order of the Court
This offense is briefly described as follows:
 18 U.S.C. § I 752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
 18 U.S.C. § I 752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 18 U.S.C. § 1752(a)(4) - Engaging in Physical Violence in a Restricted       Building or Grounds;
 40 U.S.C. § 51 04(e)(2)(D) - Disorderly Conduct on Capitol Grounds,
 40 U.S.C. § 51 04(e)(2)(F)   - Physical Violence on Capitol Grounds;
 18 U.S.C. § 231(a)(3) - Obstruction   of Law Enforcement       During Civil Disorder,
 18 U.S.c. § 111(a)(I) and (b) - Assault Law Enforcement        Officer with a Deadly or Dangerous   Weapon;                             Digitally   signed by
 18 U .S.c. § 15l2( c )(2) - Obstruction of Justice/Congress.
                                                                                                                     fA   /J~            G. Michael Harvey

Date:
                                                                                                                  r;04                   Date: 2021.05.24
                   05/24/2021                                                                                                             11 :11 :41 -04'00'
                                                                                                                  Issuing (Jlficer 's signature

City and state:                         Washin ton D.C.                                              G. Michael Harve           U.S. Magistrate Judge
                                                                                                                    Printed name and title


                                                                                     Return

            This warraIJI was received on             (date)                     ~       'J..I ,and the person was arrested on      (date)
at   (city and state)    _B_~~=--_,,_~c.4,,--,-                              _




                                                                                                     SA    ~A-1       ~AHI-,                 F3.z=.
                                                                                                                    Printed name and title
